 In the Matter of CENTRAL TOOL AND DIE COMPANYandUNITED ELEO-TRIOAL, RADIO AND MACHINE WORKERS OF AMERICACase No. 9-R-1364.-Decided May 9, 19441Mr. Joseph L. Lair,of Dayton, Ohio, for the Company.Messrs. Henry FierimgandJohn Thomas,of Dayton, Ohio, for the -Union.Mr. Joseph G2ibbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Electrical, Radioand Machine Workers of America, herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of the Central Tool and Die Company, Dayton,Ohio, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before AllenSinsheimer, Jr., Trial Examiner.Said hearing was held at Dayton,Ohio, on March 23, 1944. The Company and the Union appeared,participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT 1I.THE BUSINESS OF THE COMPANYCentral Tool and Die Company is located at Dayton, Ohio, whereit is engaged in the manufacturing of precision tools.Annually, theCompany purchases raw materials valued in excess , of $18,000, ap-proximately 10 percent of which is shipped to it from points outside,the State of Ohio.The Company annually manufactures finished56 N. L. R. B., No. 77.389 390DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDproducts valued in excess of $250,000, approximately 80 percent ofwhich is shipped to points outside the State of Ohio.The Company admits "that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Electrical,Radio and MachineWorkers ofAmerica, affiliatedwith. the Congressof Industrial Organizations,is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union has requested recognition of the Company as the collec-tive bargaining representative for certain of its employees.The Com-pany refuses to grant such recognition' on the ground that 'the -unit,sought by the Union is inappropriate.A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number,of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union is petitioning for a unit comprised of all production,and maintenance employees of the Company, 'including the janitor,the shipping clerkcarpenter,,tlie crib attendant, and group leaders(other than those in the tool designing department), but excludingtool designers, guards, clerical, and supervisory employees.The Com-pany agrees generally with the scope of the,unit sought by the Union;however, it contends that tool designers and guards should be in-'eluded in the unit.The Company's principal operations are performed in its tool de-signing and tool `making departments.The record discloses that theemployees of the tool designing department, classified as tool designers;are located,in a room segregating them from the remaining employeesof the Company and are under separate supervision. The tool design-ers are engaged in planning, designing,'and drafting special manufac-turing tools,Technical training is required of such employees, andthey receive a higher rate of pay than ordinary production and main-1The Field Examiner reported that the Union submitted 21 authorization cards, all ofwhich+bear names of persons whose names are listed on a recently dated pay roll of theCompany;there are approximately 4,5 employees in the unit alleged by the Union to beappropriate. CENTRAL TOOL AND DIE COMPANY.391tenance employees.. There is no interchange of employees between thetool designing department and other departments of the Company, andthere has been no attempt by the Union to organize the tool designers. -It is apparent that tool designers constitute a separate and distinctgroup, whose interests and duties are different from those of the pro-duction and maintenance employees.2The Company employs 4 guards. They are neither militarized noruniformed, but they carry arms.Their duties are those usually asso-cited with plant-protection employees.3Since their duties and in-terests are different from those of the ordinary production and 'main,tenance employees and the Union desires their exclusion, we shall ex-clude them from the unit.There is a dispute over the status of employees Lester Basinger andJoeWise.' The Union urges their exclusion from the unit on theground that they 'are supervisory employees, while the Company con-tends that they should be included for the reason that their authorityis similar to that of the group leaders,' whom the parties have agreedto include.The record shows that Basinger is listed on the Company'spay roll as a machinist, that he actually performs the functions of amachinist, and that he assigns work to and supervises 4 machinists.He has no authority to hire or discharge the employees under his su-pervision, and his recommendations with respect to them are not actedupon until such recommendations are thoroughly investigated by hissuperiors.We find that Basinger is not a supervisory employee, andwe shall include him in the unit.With regard to Wise, the record shows that he is a tool inspector;that he inspects all finished products before shipment; that he hasauthority'to reject defective work. and to return such work to the re-sponsible employee; and that on numerous occasions, he takes theplace of the assistant general manager, who is the head of the toolmaking department.Although it does not appear that Wise has theauthority to hire or discharge any of the employees in the tool makingdepartment, it does appear, however, that his recommendations asto such employees are sufficiently effective to cause a change in theirworking status.We find that Wise is a supervisory employee, andas such, we shall exclude him from the unit.We find that all production and maintenance employees of theCompany, including the janitor, the shipping clerk-carpenter, thecrib attendant, and group leaders (other than those in the tool design-ing department), but excluding tool designers, guards, clerical em-ployees, and all supervisory employees with authority to hire, pro-2 SeeMatter of The McKinney,Tool & Manufacturing Company,51 N. L. R. B. 1050.They also spend a small portion of their time firing the Company's boiler.4From the record,it is clear that group leaders are not supervisory employees withinthe meaning of our customary definition. 392DECISIONS OF NATIONAL-LABOR RELATIONS BOARDmote, discharge, discipline, or otherwise effect changes' in the statusof employees, or effectively recommend such action,6 constitute a unitappropriate for the purposes of collective bargaining within the mean-V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questidn concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the daze of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTION1By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Central Tool'and Die Company, Dayton, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of the,Regional Director for the Ninth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily'laid off, and including employees in the armed forces of the United'States who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to'be represented by United ElectricalRadio and Machine Workers of America, affiliated with the C. I. 0.,6for the purposes of,collective bargaining.6Joe wise,discussedabove, Orville King, chieftool engineer,and L. 0. Smith,assistantgeneral manager,are supervisory employeesand are excluded from the unit.0 The Unionrequestedthat it bedesignatedon the ballotas its name appears above.